DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15 and 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0270305) in views of Sorber(US 6,018,515), Cariou (US 2018/0007581) and Matsuike (US 9,319,334).
	Kodama discloses the following features.
	Regarding claim 14, a communication control device used in an on-vehicle communication system (see system shown in Fig. 2) including an out-of-vehicle communication being one of a plurality of function units (see function units shown in Fig. 2 and ECUs 3 in Fig. 1) provided in a vehicle and being capable of communicating with an external device outside the vehicle (see Fig. 2 and corresponding texts in the specification, wherein the communication controller 12 and wireless communication module 21 for communicating with devices outside of the vehicle), and a switching device being capable of relaying communication data from one of the function units to another one of the function units (see Fig. 2, wherein the ECU 4, which may be considered as a switching device, includes the information control portion 17 in Fig. 2, 
	Regarding claim 18, a switching device (see ECU 4 in Fig. 1 and 2) comprising: a switching unit that performs relay processing for relaying communication data from one of a plurality of function units (see function units shown in Fig. 2 and ECUs 3 in Fig. 1)  provided in a vehicle to another one of the function units (see Fig. 2, wherein the ECU 4, which may be considered as a switching device, includes the information control portion 17 in Fig. 2, which provides data to/from the different applications 100 and the CAN driver 14 that establish communication with other ECUs 3 according to paragraph [0028]); one or a plurality of queues storing the communication data (see “external communication buffer” in paragraph [0030]).
	Regarding claim 20, an out-of-vehicle communication device (see ECU 4 in Fig. 1 and Fig. 2) being one of a plurality of function units provided in a vehicle (see ECUs 3 and ECU 4 in Fig. 1 and various units in Fig. 2) capable of communicating with an external device outside the vehicle (see Fig. 2 and corresponding texts in the specification, wherein the communication controller 12 and wireless communication module 21 for communicating with devices outside of the vehicle).
	Regarding claim 21, a communication method for a communication control device used in an on-vehicle communication system (see system shown in Fig. 2) including an out-of-vehicle communication being one of a plurality of function units (see function units shown in Fig. 2 and ECUs 3 in Fig. 1) provided in a vehicle and being capable of communicating with an external device outside the vehicle (see Fig. 2 and corresponding texts in the specification, wherein the communication controller 12 and 
	Regarding claim 22, a communication method for a switching device (see ECU 4 in Fig. 1 and 2) comprising: a switching unit that performs relay processing for relaying communication data from one of a plurality of function units (see function units shown in Fig. 2 and ECUs 3 in Fig. 1)  provided in a vehicle to another one of the function units (see Fig. 2, wherein the ECU 4, which may be considered as a switching device, includes the information control portion 17 in Fig. 2, which provides data to/from the different applications 100 and the CAN driver 14 that establish communication with other ECUs 3 according to paragraph [0028]); one or a plurality of queues storing the communication data (see “external communication buffer” in paragraph [0030]).
	Regarding claim 23, a communication control method for an out-of-vehicle communication device (see ECU 4 in Fig. 1 and Fig. 2) being one of a plurality of function units provided in a vehicle (see ECUs 3 and ECU 4 in Fig. 1 and various units in Fig. 2) capable of communicating with an external device outside the vehicle (see Fig. 2 and corresponding texts in the specification, wherein the communication controller 12 and wireless communication module 21 for communicating with devices outside of the vehicle).

	Regarding claim 25, a non-transitory computer readable recording medium storing a computer program for causing a switching device (see ECU 4 in Fig. 1 and 2) comprising: a switching unit that performs relay processing for relaying communication data from one of a plurality of function units (see function units shown in Fig. 2 and ECUs 3 in Fig. 1)  provided in a vehicle to another one of the function units (see Fig. 2, wherein the ECU 4, which may be considered as a switching device, includes the information control portion 17 in Fig. 2, which provides data to/from the different applications 100 and the CAN driver 14 that establish communication with other ECUs 3 
	Regarding claim 26, a non-transitory computer readable recording medium storing a computer program for causing an out-of-vehicle communication device (see ECU 4 in Fig. 1 and Fig. 2) being one of a plurality of function units provided in a vehicle (see ECUs 3 and ECU 4 in Fig. 1 and various units in Fig. 2) capable of communicating with an external device outside the vehicle (see Fig. 2 and corresponding texts in the specification, wherein the communication controller 12 and wireless communication module 21 for communicating with devices outside of the vehicle).
	Kodama discloses the features as shown above.
	Kodama does not disclose the following features: regarding claim 14, 18 and 20-26, the communication device comprising: an acquisition unit that acquires status information indicating a status of a queue for storing in the switching device at least communication data from the out-of-vehicle communication device (Kodama does disclose an “external communication buffer” in paragraph [0030], but does not disclose the acquisition of the status information); a control unit that determines restriction of transmission of communication data from the external device to the out-of-vehicle communication device based on the status information acquired by the acquisition unit, wherein the status of the queue includes a throughput of communication data to be stored in the queue, the acquisition unit further acquires transmission information concerning transmission of communication data from the external device to the out-of-vehicle communication device, the transmission information being transmitted from the external device to the out-of-vehicle communication device, and the control unit 
	Sorber discloses the following features.
	Regarding claim 14, 18 and 20-26, an acquisition unit that acquires status information indicating a status of a queue for storing in the switching device at least communication data from the out-of-vehicle communication device (see “each of the buffers is configurable both in terms of its size and its individual parameters. For each buffer, a configurable congestion level, full level, and recovery level are established” recited in column 2, lines 41-55; which may be applied to the “external communication buffer” as shown in paragraph [0030] of Kodama); a control unit that determines restriction of transmission of communication data from the external device to the out-of-vehicle communication device based on the status information acquired by the acquisition unit (see “When an accumulated number of messages in a buffer exceeds its established congestion level, a congestion message is generated requesting that one or more message sources temporarily stop sending messages for transmission” recited in column 2, lines 41-55 and applied to the “external communication buffer” as shown in paragraph [0030] of Kodama).
	Regarding claim 15, wherein the status of the queue includes a free status in the queue (see “After the buffer level reaches or dips below its recovery level, a resume message is generated indicating that new messages having the corresponding priority 
Regarding claim 19, wherein the status of the queue includes transmittability of communication data to be stored in the queue (see Fig. 5, wherein the buffer including queues 32(1)- 32(4) may be full, and data may not be stored in the queue when the queue is full).
	Cariou discloses the following features.
	Regarding claim 14, 18 and 20-26, wherein the status of the queue includes a throughput of communication data to be stored in the queue (see “the receive buffer state indicates a media access control (MAC) processing throughput state” in paragraph [0108] and/or see “The speed freeing buffer parameters” recited in paragraph [0043], which may also be considered as a throughput of the data to be stored in the buffer). 
	Matsuike discloses the following features.
Regarding claims 14, 18 and 20-26, the acquisition unit further acquires transmission information concerning transmission of communication data from the external device to the out-of-vehicle communication device, the transmission information being transmitted from the external device to the out-of-vehicle communication device (see “In a case of determining that the L2 switch 500 enters a congestion state, the CPU 506 generates a CNM and accumulates the CNM in the frame buffer 502 to transmit the CNM via a port. Here, a destination of the CNM is set at a transmission source address of the frame that is extracted from the frame buffer 502 when the L2 switch 500 enters a congestion state” recited in column 3, lines 44-52, 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kodama using features, as taught by Sorber, Cariou and Matsuike, in order to prevent buffer overflow (see Sorber, column 2, lines 41-55), in order to prevent buffer overflows (i.e. see paragraph [0123] of Cariou), and in order to determine the destination of the congestion notification message (see column 3, lines 44-52 of Matsuike).

s 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama, Sorber, Cariou and Matsuike as applied to claim 14 above, and further in view of He (US 2010/0265861).
	Kodama, Sorber, Cariou and Matsuike disclose the features as shown above.
	Kodama, Sorber, Cariou and Matsuike do not explicitly disclose the following features: regarding claim 16, wherein the status of the queue includes a predicted value of the status.
	He disclose the following features.
Regarding claim 16, wherein the status of the queue includes a predicted value of the status (see “The disclosed flow control method predicts and/or detects the occurrence of a receive buffer overflow, and takes advantage of the WLAN power save mechanism to adjust the speed of incoming data flow from the AP to the wireless device” recited in paragraph [0031], which shows that the queue status may be a predicted value of the overflow status).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kodama, Sorber, Cariou and Matsuike using features, as taught by He, in order to avoid unnecessary retransmissions and data packet dropping, and results in improved WLAN spectrum efficiency and reduced interference (see paragraph [0031] of He).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.